Per Curiam:
This case was before the Court of Special Appeals in Pratt v. Maryland Farms Condominium, 42 Md. App. 632, 402 A.2d 105 (1979). We granted certiorari in order that we might address the issue framed by the petitioner, “Does a landowner owe distinct duties of care to invitees with respect to an electrical easement and power line owned and *653maintained by a public utility?” The petition and answer did not inform us that the easement is not a part of the record in the case. Without that instrument we do not know the precise relationship between the owner of the fee and the holder of the easement. Thus we are unable to address the issue for which we granted the petition. It follows, therefore, that the writ of certiorari should be dismissed, the petition having been improvidently granted.

It is so ordered.


Petitioner to pay the costs.